
	
		II
		110th CONGRESS
		2d Session
		H. R. 6837
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 7925 West Russell Road in Las Vegas, Nevada,
		  as the Private First Class Irving Joseph Schwartz Post Office
		  Building.
	
	
		1.Private First Class Irving
			 Joseph Schwartz Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 7925 West Russell Road in Las Vegas, Nevada, shall be known
			 and designated as the Private First Class Irving Joseph Schwartz Post
			 Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Private
			 First Class Irving Joseph Schwartz Post Office Building.
			
	
		
			Passed the House of
			 Representatives September 27, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
